—In an action to recover damages for breach of an insurance contract and for a judgment declaring that the plaintiff is covered under insurance policies issued by the defendants, the plaintiff appeals, as limited by his brief, from so much of a substituted judgment of the Supreme Court, Westchester County (Donovan, J.), entered March 8, 2000, as upon, inter alia, a jury verdict, and the denial of his motion pursuant to CPLR 4404 for, among other things, a new trial and a declaration that Insurance Law § 3425 (d) (1) applies to the policy issued by the defendant Hanover Insurance Company to the insured, Andrew Dunlea, is in favor of the defendants and against him, in effect, declaring that Insurance Law § 3425 (d) (1) is not applicable.
Ordered that the substituted judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, Iiisurance Law § 3425 (d) (1) is not applicable to the facts of this case. Insurance Policy Number M220-61-81, issued on July 1, 1985, was not a renewal of a prior policy and did not involve an “elimination of any coverage” (Insurance Law § 3425 [d] [1]; see, Cappelli v State Farm Mut. Auto. Ins. Co., 259 AD2d 581).
Assuming that Insurance Law § 3425 (d) (3) could be applied here, the requirements of that section were complied with, since the insured was, in fact, sent “a full and clear comparison of the differences between the policy form as last issued and the substitute policy form.”
The plaintiffs remaining contentions are either unpreserved for appellate review or are without merit. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.